DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2022 has been entered.
 
Status of the Claims
The amendment received on 25 March 2022 has been acknowledged and entered. 
Claims 1, 2, 18, and 20 have been amended.
Claims 8-17 have been withdrawn. 
New claim 21 has been added.
Claims 1-21 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues (in Remarks pages 8-9) that Neilson alone or in alleged combination with the other references of record does not disclose or suggest “send a request for a ride to a share server from a share application installed to the memory and executing in a foreground mode” and, using that same application, “transition the share application from the foreground mode to a background mode,” “wirelessly scan for the advertisement identifier stored to the memory using the transceiver in the background mode,” and “responsive to detection of the advertisement identifier from the scan, automatically trigger the share application in the background mode without user interaction.”
 	In response to Applicants arguments, the Examiner respectfully disagrees and notes that Antos et al. discloses in col. 9, line 64- col. 10, line 6; In some embodiments, application settings of an active application (or an application executing in a foreground of a computing environment, etc.) may be checked to determine whether a certain application setting is active or selected); and (col. 20, lines 41-46; applications stored at the device, such as service provider applications (e.g., rideshare applications, on demand applications, etc.; and see col. 32, lines 35-45).  Nelson et al. discloses scanning and triggering…in the background mode in [0040], where it is recited:” The nomadic device 53 may launch the application via the iBeacon UUID in several application operating states including, but not limited to, running in the background, suspended, and/or in a terminated state.”  Therefore, asserts that the limitations are taught and the Examiner is unpersuaded by Applicant’s arguments.
Applicant argues (in Remarks page 9) that Independent claim 18 is of different scope from that of independent claim 1, but is patentable at least for similar reasons.  The dependent claims are in condition for allowance at least due to their dependence from one of independent claims 1 or 18. 
 	In response to Applicant’s argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1 above.
Applicant argues (in Remarks page 9) that Further, the dependent claims also recite independently patentable subject matter. In an example, new claim 21 recites, in the context of the claim “wherein the processor is further programmed to utilize the share application to provide a notification of the detection of the advertisement identifier, despite the share application being in the background mode.” Neilson states that: 

[0047] For example, the nomadic device may launch and/or wakeup the key fob application. In response to the nomadic device 53 receiving the iBeacon signal and launching the key fob application, the smartwatch 53 may receive a message from the nomadic device 53 indicating that the vehicle has been detected. The smartwatch 83 may output a vehicle detection message including, but not limited to, a vibration, noise alert, text message at a display 87a, and/or a combination thereof.

Yet, Neilson alone or in alleged combination with the other references of record also does not disclose or suggest that the same application used to send the request for the ride share is also used to notify detection of the advertisement identifier using the mobile device itself, without requiring the user to activate the share application.
	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that Nelson et al. discloses in [0040], The nomadic device 53 may launch the application via the iBeacon UUID in several application operating states including, but not limited to, running in the background, suspended, and/or in a terminated state.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 1 and 18, the Examiner is unable to locate in the specification, “transition the share application from the foreground mode to a background mode.”  Paragraph [0043] of Applicant’s specification recites:
Thus, the scanning followed by the initiation of a Bluetooth connection with the vehicle 102, allows the describes procedures to be performed while the mobile device 152 is locked, so long as the share application 170 is running in the background. Other potential implementations may require the user to have the share application 170 running in the foreground and the mobile device 152 unlocked, especially for the iOS operating system, which has strict requirements on what type of BLUETOOTH tasks may be performed in the background. The share application 170 may optionally provide a notification to the user that the connection has been established, for example, a message that appears on the lock screen of the mobile device 152.

However, the Examiner is unable to determine where the description is pertaining to the claim language, “transition the share application from the foreground mode to a background mode.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7, and 18-21 are rejected under 35 U.S.C. 103 as being obvious over view of Miller et al. (US PG Pub. 2017/0308817) in view of Buttolo et al. (US Patent No. 9,875,589) in further view of Antos et al. (US Patent No. 10,877,637 B1 and Nelson et al. (US PG Pub. 20160144826 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
As per claims 1 and 18, Miller et al. in discloses a system and method comprising: 
a memory ([0011], memory devices  (e.g., FLASH, random access memory (RAM)); 
a transceiver (Abstract; [0020] The vehicle 12 generally includes at least one transceiver); also see [0004]; and 
a processor programmed ([0022]) to 
receive an advertisement identifier from the share server responsive to the send of the  request for the ride ([0019],[0021]),  the advertisement identifier being applicable only to the ride and not otherwise unable for other rides ([0025],
store the advertisement identifier to the memory ([0023], 
establish a local connection to a vehicle sending an advertisement that matches the advertisement identifier using the share application ([0033]-[0034]), and
 gain access to the vehicle for the ride using the local connection ([0023]).

Miller et al. does not explicitly disclose, however, Buttolo et al. discloses: 
send a request for a ride to a share server from a share application installed to the memory (Buttolo et al.; col. 6, lines 30-39; A mobile device 152 user may use a ride-share application interface 220 connected to a web server 208 to initiate a transaction with the server 206. In one example, a transaction request receipt controller 210 of the server 206 may process the user input received by the web server 208, such as, but not limited to, a user name, pick-up location, destination, payment method, and so on. A device identifier generator 212 may associate a mobile device identifier and a vehicle identifier generator 214 may define a vehicle identifier to be used with a given ride-share request); also see col. 8, lines 38-43 app installed on the device (e.g. memory)) and 
receive a key from a share server responsive to the send of the request for the ride, the key  being applicable only to the ride and not otherwise unable for other rides ([0025], (Buttolo et al. col. 10, line 53-col. 11, line 10;  At time index (E), the server 206 generates an encryption key and associates the generated encryption key with the current transaction. In an example, the encryption key generator 218 of the server 206 may use one of a plurality of key derivation functions to generate one or more encryption keys having a predefined length. At time index (F), the server 206 sends instructions 222 including the device identifier, the vehicle identifier, the location offset, and the encryption key associated with the current transaction to the mobile device 152. The web server 208 of the server 206, for instance, may communicate with the processor 162 of the mobile device 152 and may indicate the device identifier, the vehicle identifier, the location offset, and the encryption key to be used to communicate with the vehicle 102 to request access to the vehicle 102 (col. 10, line 53-col. 11, line 10).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle reservation system of Miller et al. to include the key as taught in view Buttolo’s vehicle access authentication to provide added security or protection against theft or unauthorized entry.
Miller in view of Buttolo does not explicitly disclose the application is executing in a foreground, and 
however, Antos et al. discloses (co. 9, line 64- col. 10, line 6; In some embodiments, application settings of an active application (or an application executing in a foreground of a computing environment, etc.) may be checked to determine whether a certain application setting is active or selected); and (col. 20, lines 41-46; applications stored at the device, such as service provider applications (e.g., rideshare applications, on demand applications, etc.; and col. 32, lines 35-45);
transition the share application from the foreground mode to a background mode (col. 9, lines 25-52; In some embodiments, computer-executable instructions stored on a memory of a device may be executed to determine that an application setting of an application that is executing or otherwise active on the device is causing the one or more computer processors, or another component of the device, such as a display, to remain in an awake state. This determination may be made by querying active applications, or by determining whether the computer processors are in a wake-lock or awake state. If so, the device may determine that the computer processors are in the wake-lock or awake state as a result of some application setting, and the application causing the wake-lock may not be identified. In some embodiments, application settings of an active application (or an application executing in a foreground of a computing environment, etc.) may be checked to determine whether a certain application setting is active or selected. The automatic change to device operation mode may be deferred while the application setting is active or remains in the same state. In some instances, the automatic change to device operation mode may be canceled if a timeout period elapses without a change to the application setting.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle reservation system of Miller et al. in view Buttolo to include an app executing in the foreground as taught by Antos et al. to determine that an application setting of an application, or an application state, is executing on the device and/or causing the one or more processors to remain in an awake state (Antos et al. (col. 9, lines 25-31). 
Miller et al. in view of Buttolo and Antos et al. does not explicitly disclose, however, Nelson et al. discloses:
wirelessly scan for the advertisement identifier stored to the memory using the transceiver in the background mode ([0037], The wireless broadcast signal 14 may notify the presence of the VCS 1 to the nomadic device 53. For example, the wireless transceiver 15 may include, but is not limited to, a beacon broadcast such as Bluetooth low energy advertisement. An example of Bluetooth low energy advertisement may include an iBeacon broadcast. The wireless transceiver generating the iBeacon signal may include, but is not limited to, a low-powered wireless transceiver 15. The iBeacon broadcast generated by the wireless transceiver 15 may send a push notification to the nomadic devices (i.e., wireless devices) in close proximity of the VCS 1); and [0040] The nomadic device 53 may launch the application via the iBeacon UUID in several application operating states including, but not limited to, running in the background, suspended, and/or in a terminated state); 
responsive to detection of the advertisement identifier from the scan, automatically trigger the share application in the background mode without user interaction ([0039] In another example, the VCS may have one or more UUIDs associated with an application, a control module, and/or a combination thereof. The VCS may transmit an UUID based on one or more predefined conditions. The one or more predefined conditions may include a vehicle operation state, an ignition state, a location, and/or a combination thereof. For example, if the vehicle ignition is in an off state, the VCS may transmit UUID for a key fob application enabling remote control of vehicle entry functions); and ([0040] The nomadic device 53 may receive the UUID in which the operating system 204 may process. The nomadic device 53 may determine if an application 208 matches the UUID. In one example, the application may be assigned the UUID by a developer using a software development kit. If a match is found, the nomadic device 53 may launch the application. The nomadic device 53 may launch the application via the iBeacon UUID in several application operating states including, but not limited to, running in the background, suspended, and/or in a terminated state); also see [0051],[0017],[0047]);and. 
 using the share application in the background mode (also see [0039]-[0040],[0051],[0017],[0047]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle reservation system of Miller et al. in view of Buttolo’s vehicle access authentication and Antos et al.’s app operation mode to include the scanning/detection of the identifier as taught by Nelson et al. to automatically launch an application (Nelson et al. [0051]).

As per claim 2, Miller et al. in view of Buttolo et al. in view of Antos et al.’s and Nelson et al. discloses the system of claim 1. Miller et al. does not further disclose, however, Buttolo et al. discloses:
 	wherein the key and the advertisement identifier are encrypted, and the processor is further programmed to decrypt the key and the advertisement identifier (col. 13, lines 33-55;    At operation 610, the computing platform 104 may determine whether a broadcast including an encrypted access request has been detected. The computing platform 104, in one example, may wait a predefined period of time following the broadcasting of the encrypted BLE advertisement prior to determining whether a broadcast including an access request has been detected. In response to determining, at operation 610, that the access request has not been detected, the control may return to the operation 608 where the computing platform 104 broadcasts an encrypted BLE advertisement.; and In response to detecting a broadcasted access request from the mobile device 152, the computing platform 104, at operation 612, decrypts the detected request 242 using the decryption key associated with the current transaction. Following the decryption of the detected request 242, the vehicle 102 may isolate the mobile device identifier 246 and location 250 of the mobile device 152 broadcasting the request. The computing platform 104 may, in an example, determine the location 250 of the broadcasting mobile device 152 by reversely applying the location offset value received from the server 206 in association with the current transaction) also see Col. 7, lines 27-49.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle reservation system of modify the vehicle reservation system of Miller et al. in view of Antos et al.’s app operation mode and Nelson’s scanning/detection of identifiers to include the launching of encryption/decryption of keys as by Buttolo’s vehicle access authentication system to provide added security or protection against theft or unauthorized entry.

As per claim 4, Miller et al. in view of Buttolo et al. in view of Antos et al.’s and Nelson et al. discloses the system of claim 1.  Miller et al. further discloses the system of claim 1, wherein the local connection is a BLUETOOTH Low Energy (BLE) connection, and the advertisement is a BLE advertisement ([0021] The mobile device 16 may be defined as an advertiser in the BLE environment and transmit a signal BLE_ADVERTISEMENT to the transceiver 18).

As per claim 7, Miller et al. in view of Buttolo et al. in view of Antos et al.’s and Nelson et al. discloses the system of claim 1.  Miller et al. further discloses wherein the advertisement identifier is received by the vehicle from the share server ([0021],[0025]).

As per claim 19, Miller et al. in view of Buttolo et al. in view of Antos et al.’s and Nelson et al. discloses the method of claim 18.  Miller et al. further discloses:   
generating the advertisement identifier by the share server responsive to receipt of the request for the ride ([0021],[0023],[0032]); and 
sending the advertisement identifier from the share server to the vehicle and to the mobile device ([0021]).

As per claim 20, Miller et al. in view of Buttolo et al. in view of Antos et al.’s and Nelson et al. discloses the method of claim 18.  Miller et al. further discloses:
responsive to occurrence of a scheduled time and location for initiating access to the  vehicle, periodically providing advertisements including the advertisement identifier ([0025],[0032],[0037]). 
Miller et al. and Nelson et al. does not further disclose, however, Buttolo et al. discloses:
establishing, using the key as sent to the vehicle and the mobile device from the share server, a secure connection with the mobile device responding to the advertisements (Buttolo et al.:  col. 13, lines 33-55;  At operation 610, the computing platform 104 may determine whether a broadcast including an encrypted access request has been detected. The computing platform 104, in one example, may wait a predefined period of time following the broadcasting of the encrypted BLE advertisement prior to determining whether a broadcast including an access request has been detected. In response to determining, at operation 610, that the access request has not been detected, the control may return to the operation 608 where the computing platform 104 broadcasts an encrypted BLE advertisement; and In response to detecting a broadcasted access request from the mobile device 152, the computing platform 104, at operation 612, decrypts the detected request 242 using the decryption key associated with the current transaction. Following the decryption of the detected request 242, the vehicle 102 may isolate the mobile device identifier 246 and location 250 of the mobile device 152 broadcasting the request. The computing platform 104 may, in an example, determine the location 250 of the broadcasting mobile device 152 by reversely applying the location offset value received from the server 206 in association with the current transaction).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle reservation system of Miller et al. in view of Antos et al.’s app operation mode and Nelson et al.’s scanning/detection of the identifiers to include the key as taught in view Buttolo’s vehicle access authentication to provide added security or protection against theft or unauthorized entry.

As per claim 21, Miller et al. in view of Buttolo et al. in view of Antos et al.’s and Nelson et al. discloses the system of claim 1. Miller et al. in view of Buttolo et al. in view of Antos et al.’s does not further disclose, however, and Nelson et al. discloses:
wherein the processor is further programmed to utilize the share application to provide a notification of the detection of the advertisement identifier, despite the share application being in the background mode (Nelson et al. [0040], The nomadic device 53 may launch the application via the iBeacon UUID in several application operating states including, but not limited to, running in the background, suspended, and/or in a terminated state); also see [0051],[0017],[0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle reservation system of Miller et al. in view of Buttolo’s vehicle access authentication and Antos et al.’s app operation mode to include the scanning/detection of the identifier as taught by Nelson et al. to automatically launch an application (Nelson et al. [0051]).

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over view of Miller et al. (US PG Pub. 2017/0308817) in view of Buttolo et al. (US Patent No. 9,875,589) in further view of Antos et al. (US Patent No. 10,877,637 B1) and Nelson et al. (US PG Pub. 20160144826 A1) as applied to claim 1, and further in view of Emigh et al. (US PG Pub. 20140220883).
As per claim 3, Miller et al. in view of Buttolo et al. in view of Antos et al.’s and Nelson et al. discloses the system of claim 1. Miller et al. in view of Buttolo et al. in view of Antos et al.’s and Nelson et al. does not further disclose, however, Emigh et al. discloses:
 wherein the advertisement identifier is a 128-bit unique identifier ([0023] At step 210, the secure identifier generated at step 208 is broadcasted. In some embodiments, a broadcast is preceded by appropriately configuring BTLE module 130 to update service parameters, e.g., via USART 132. In some embodiments, the Bluetooth service identifier is set to a prescribed (e.g., the shopkick) service identifier. The service identifier is a constant (e.g., 128 bit) universally unique identifier (UUID) to allow passive scanning under a handset operating system, such as iOS or Android).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle reservation system of Miller et al. in view of Buttolo’s vehicle access authentication system in view of Antos et al. and Nelson et al. to include the 128-bit unique identifier as taught by Emigh et al. to make certain that the identifier does not duplicate one that has already been used. 

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over view of Miller et al. (US PG Pub. 2017/0308817) in view of Buttolo et al. (US Patent No. 9,875,589) in further view of Antos et al. (US Patent No. 10,877,637 B1) and Nelson et al. (US PG Pub. 20160144826 A1) as applied to claim 1, and further in view of Bains (US PG Pub. 2020/0184518).
As per claim 5, Miller et al. in view of Buttolo et al. in view of Antos et al.’s and Nelson et al. discloses the system of claim 1.  Miller et al. does not further disclose an iBeacon-compatible data packet; and the processor is further programmed to trigger execution of the share application responsive to receipt of the advertisement.
Nelson et al. discloses the iBeacon may use a Bluetooth Low Energy (BLE) proximity sensing to transmit a universally unique identifier (UUID)… The VCS 1 may transmit the iBeacon broadcast comprising the UUID via the transceiver 15. The iBeacon broadcast may be transmitted to one or more nomadic devices 53 in proximity of the vehicle 31. The iBeacon broadcast may include the UUID associated with the application stored at the nomadic device 53; and [0051] The VCS 1 may comprise one or more applications executed on hardware of the system to transmit the broadcast having a predefined UUID. The broadcast signal may be used to automatically launch an application residing at the nomadic device 53 that may be executed on, and interactive with, the smartwatch 83). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle reservation system of Miller et al. and Buttolo’s vehicle access authentication to include the scanning/detection of the identifier as taught by Nelson et al. to automatically launch an application (Nelson et al. [0051]).
Miller et al. in view of Buttolo et al. in view of Antos et al. and Nelson et al. does not disclose, however, Bains discloses:
wherein the advertisement is an iBeacon-compatible data packet (Bains et al.: [0050] Upon reception of a BLE advertisement packet containing a URL, a user device may launch a web browser with an additional message to the web browser specifying the URL of a web page for the browser to open. In certain embodiments, the beacon device may simultaneously transmit multiple identifiers within multiple packet formats)… In certain embodiments, the beacon device may simultaneously transmit multiple identifiers within multiple packet formats. For example, a beacon in the Google Eddystone UID format and a beacon in the Apple iBeacon format may be transmitted simultaneously (within less than 1 second of each other) to signal both Android and Apple devices of promotions nearby. In another example, a beacon in the Google Eddystone URL format and a beacon in the open standard Altbeacon format may be transmitted simultaneously to signal Android apps to open a specific web page or apps in any Smartphone type (Windows, Blackberry, Android or Apple) to take a specific action such as display product information or a coupon.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle reservation system of Miller et al. in view of Buttolo’s vehicle access authentication system in view of Antos et al. and Nelson et al. to include the BLE beaconing system as taught by Bains et al. in order to enable devices to trigger actions (opening apps) when they get in close proximity to a device that transmits iBeacon.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over view of Miller et al. (US PG Pub. 2017/0308817) in view of Buttolo et al. (US Patent No. 9,875,589) in further view of Antos et al. (US Patent No. 10,877,637 B1) and Nelson et al. (US PG Pub. 20160144826 A1) as applied to claim 1, and further in view of Newberg et al. (US PG Pub. 20150254720).
As per claim 6, Miller et al. in view of Buttolo et al. in view of Antos et al.’s and Nelson et al. discloses the system of claim 1. Miller et al. in view of Buttolo et al. and Nelson et al. does not explicitly disclose, however, Newberg et al. discloses:
 	wherein the processor is further programmed to delete the advertisement identifier from the memory responsive to completion of the ride ([0026] If the duration of the transit stop is long, such as an hour or two for a transfer to another line of the transit system, the advertisement profile may correspond to a shop or restaurant. The location determined by the beacons 202 may help determine when an advertisement should switch. For example, when the location is determined to be past a certain transit stop or other point, a first advertisement associated with a business already passed may be removed and a second advertisement associated with the next transit stop and/or the user's destination may be provided. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle reservation system of Miller et al. in view of Buttolo’s vehicle access authentication system in view of Antos et al. and Nelson et al. to include the removal of advertising as taught by Newberg et al. in order to stop tracking the user and providing ads for the ride request. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	1)  Shelby et al. (US PG Pub. 2017/0357916 A1) discloses integrating restaurant reservation services into a navigation application
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314




/F.A.N/Examiner, Art Unit 3628             

/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/24/2022